               Case 2:15-cv-00070-LGW-RSB Document 106 Filed 12/04/18 Page 1 of 9




                            In t|ie ^mteb States! IBts(ti:tct Court
                            for     ^outfiem IBtOtrtct of 4^eorgta
                                     flirunoiDtcft IBiliioton
              MARVIN B. SMITH, III & SHARON
              H. SMITH,

                     Plaintiffs,

              V.



              HSBC BANK USA, N.A.; WELLS                               2:15-CV-70
              FARGO BANK, N.A.; S. ANDREW
              SHUPING, JR.; SHUPING, MORSE &
              ROSS LLP; RUBIN LUBLIN, LLC;
              BRET CHANESS; and PETER LUBLIN,

                     Defendants.


                                                   ORDER


                    Before the Court is a Motion for Indicative Ruling filed by

              Plaintiffs Marvin B. Smith, III and Sharon H. Smith.                Dkt. No. 99.

              For the reasons set forth below. Plaintiff s Motion for Indicative

              Ruling is DENIED.

                                                 BACKGROUND


                    For     over   a   decade,   the   Smiths   have    been    involved   in   a

              bankruptcy case.         In re Smith, No. 07-20244 (Bankr. S.D. Ga. Apr.

              2,   2007).     On   August   8,   2017,   Plaintiffs     moved    to   enforce   a

              bankruptcy stay they claim prevented HSBC from foreclosing on their

              home and evicting Plaintiffs.            Dkt. No. 69.      That same day, the

              Court found that HSBC had not violated any such bankruptcy stay




A0 72A
(Rev. 8/82)
 Case 2:15-cv-00070-LGW-RSB Document 106 Filed 12/04/18 Page 2 of 9




because a Consent Order entered in Plaintiffs' bankruptcy case

permitted HSBC to foreclose and evict Plaintiffs from their home.

Dkt. No. 70. Thereafter, on September 1, 2017, the Court dismissed

Plaintiffs' federal claims.       Dkt. No. 84 at 14.


     On the same day the Court entered its dismissal. Plaintiffs

filed    a   Motion   for   Reconsideration    asking    for   the   Court's

reconsideration of its Order on the Motion to Stay.            Dkt. No. 85.

On September 5, 2017, Plaintiffs submitted another Motion for

Reconsideration: this time of the Court's Order dismissing the

case.    Dkt. No. 87.    On February 5, 2018, the Court denied both of

Plaintiffs' Motions for Reconsideration.        Dkt. No. 95.    On February

26, 2018, Plaintiffs appealed the Court's Order granting the Motion

to Dismiss Plaintiffs' federal claims.         Dkt. No. 96.     That appeal

is still pending      resolution in   the     Eleventh   Circuit Court of

Appeals.     With that appeal pending. Plaintiffs filed this Motion

for Indicative Ruling pursuant to Federal Rule of Civil Procedure

62.1.     Dkt. No. 99.


        In their Motion for Indicative Ruling, Plaintiffs request the

Court ^'to prevent manifest injustice" regarding two of the Court's

Orders: (1) its Order denying Plaintiffs' Emergency Motion to Stay

Writ of Possession and to Enforce the Automatic Stay, dkt. no. 70;

and (2) its Order granting dismissal of Plaintiffs' federal claims,

dkt. no. 84.      Plaintiffs argue that the Court should issue an

indicative ruling indicating that it would modify these two Orders
 Case 2:15-cv-00070-LGW-RSB Document 106 Filed 12/04/18 Page 3 of 9



on account of ^^new evidence."      The ^^new evidence" Plaintiffs point

to is a letter they received on May 18, 2018.           Dkt. No. 99-1.       The

letter. Plaintiffs claim, proves that the entity that foreclosed

on Plaintiffs' former residence and then evicted Plaintiffs from

that residence was aware that the subject debt^ had been disallowed

and discharged by the bankruptcy court.

                                 DISCUSSION


     Plaintiff's    Motion   for    an   Indicative     Ruling    is    brought

pursuant to Federal Rule of Civil Procedure 62.1, which provides

in relevant part:

     (a) Relief Pending Appeal. If a timely motion is made

     for   relief   that   the   court   lacks   authority   to    grant

     because   of   an   appeal that     has   been   docketed    and   is

     pending, the court may:

           (1) defer considering the motion;

           (2) deny the motion; or

           (3) state either that it would grant the motion if

           the court of appeals remands for that purpose or

           that the motion raises a substantial issue.


Fed. R. Civ. P. 62.1(a).         ''Federal Rule of Civil Procedure 62.1

lays out a district court's options when faced with a motion for




1 The term "subject debt" means the underlying debt that permitted
foreclosure on the Smiths' home.
 Case 2:15-cv-00070-LGW-RSB Document 106 Filed 12/04/18 Page 4 of 9




relief it cannot grant because of a pending appeal."             Johnson v.

KeyBank Nat'l Assoc (In re Checking Account Overdraft Litig.), 754

F.3d 1290, 1297 (llth Cir. 2014).

     By its terms. Rule 62.1 requires an underlying motion for

relief.     Without an underlying motion for relief, a Rule 62.1

Motion for Indicative Ruling fails.           Here, the Smiths have not

filed   a   motion   for   relief   in   addition   to   their   Motion   for


Indicative Relief.     Thus, the Court cannot take one of the three

options permitted by Rule 62.1(a)(l)-(3).           This interpretation is

backed by the Eleventh Circuit in Johnson, which recognized that

a district court can only exercise one of the options set forth in

Rule 62.1(a) when it is ''faced with a motion for relief it cannot

grant because of a pending appeal."          754 F.3d at 1297 (emphasis

added).     See also Madura v. BAC Home Loans Servicing, LP, 655 F.

App'x 717, 724 (llth Cir. 2016) (emphases added) ("[T]he range of

options provided by Rule 62.1 for addressing a post-appeal motion

allows district judges sufficient flexibility to address a motion

. . . without undermining the appellate court's resolution of the

appeal."); Kenning v. Berryhill, 2018 WL 1640598, at *2 (W.D.N.Y.

Apr. 5, 2018) ("Procedurally speaking, however, there is no basis

for a free-standing Rule 62.1 motion, asking the district court to

provide an advisory or indicative ruling informing the circuit

court of appeals what it would do if the case were to be remanded.";

Medgraph, Inc. v. Medtronic, Inc., 310 F.R.D. 208, 210 (W.D.N.Y.
 Case 2:15-cv-00070-LGW-RSB Document 106 Filed 12/04/18 Page 5 of 9




2015) ("In other words, procedurally there is no basis for an

independent, freestanding Rule 62.1 motion, asking the district

court, in the abstract as it were, to advise the court of appeals

what it would do if the court of appeals were to remand the case.

Medgraph has not filed any motion for relief, apart from its motion

under Rule 62.1, and the motion is subject to denial on that ground

alone."); Ramirez v. Crews, 2014 WL 12693226, at *3 (S.D. Fla.

Oct.    21,    2014), report        and     recommendation      adopted, 2015      WL

13333652 (S.D. Fla. Aug. 24, 2015), aff'd sub nom. Ramirez v. Fla.

Dep't of Corr., 684 F. App'x 927 (11th Cir. 2017) ("Federal Rule

of Civil Procedure 62.1 is intended to be used in conjunction with

a separate motion seeking relief, such as a Rule 60(b) motion to

vacate judgment.").           For this reason. Plaintiffs' Motion is due to

be DENIED.


       Nevertheless, in         an abundance of caution, the              Court holds

that even if Plaintiffs' Motion is treated as containing a separate

motion for relief from a final judgment pursuant to Federal Rule

of   Civil    Procedure       60(b),   the    Motion    is   due    to    be   denied.

Plaintiffs aver that the new evidence proves that Defendants made

representations          to   the   Court    that   "were    false,      constituting

intentional misrepresentation."              Dkt. No. 99 at 12-13.

       "Rule 60(b)(3) allows a court to grant relief from a final

judgment      if   the    moving    party    proves    by   clear   and    convincing

evidence that an adverse party has obtained the verdict through
 Case 2:15-cv-00070-LGW-RSB Document 106 Filed 12/04/18 Page 6 of 9



fraud, misrepresentation, or other misconduct.              The moving party

must also show that the conduct prevented the losing party from

fully and fairly presenting his case or defense."                   Frederick v.

Kirby    Tankships,     Inc.,   205   F.3d   1277,   1287   {11th    Cir.     2000)

(citations omitted).       Plaintiffs have not met their burden in three

ways, each a sufficient ground for denying their Motion.

        First, Plaintiffs argue that the newly discovered evidence

shows that       Defendants ^'knew    or should have   known of the Smiths'


bankruptcy proceeding and discharge of the subject debt" but that

Defendants ^'proceeded in violation of bankruptcy injunctions to

foreclosure and eviction."        Dkt. No. 99 at 7.     The newly discovered

evidence is a letter from Nationstar Mortgage LLC to the Smiths

stating that 'Mo]ur records indicate that the debt associated with

the     above-referenced     property     was   subject     of   a    bankruptcy

proceeding and discharged by order of the Court."                Dkt. No. 99-1

at 2.    Plaintiffs have not shown by clear and convincing evidence

that the debt that the letter references was the subject debt of

the foreclosure.        It is possible that the debt referenced in the

letter     was    merely   unsecured     debt   that   remained       after    the

foreclosure and was subsequently discharged.            If that is the case,

then the Court has not been defrauded because foreclosure of the


secured portion of the debt would have been proper.                    For this

reason. Plaintiffs' Motion is due to be DENIED.
 Case 2:15-cv-00070-LGW-RSB Document 106 Filed 12/04/18 Page 7 of 9



       Second, Plaintiffs have not shown that Defendants conduct

prevented them from fully and fairly presenting their case to the

Court regarding the two Orders at issue.               Plaintiffs argue that

"Defendants    had    access      to   Nationstar   Mortgage's      records,      and

therefore, knew or should have known of the Smiths' bankruptcy

proceeding and discharge of the subject debt."               Dkt. No. 99 at 7.

The new evidence. Plaintiffs argue, shows that Nationstar knew

Plaintiffs' debt was discharged as stated in the letter, and thus

that   the   Defendants   also     should   have    known   that   the     debt   was


discharged     because       of    the    Defendants'       relationship          with

Nationstar.     Nevertheless, Plaintiffs contend that the subject

debt was discharged on June 1, 2016.            It was not until August 10,

2017, that HSBC Bank, USA, N.A. began eviction of the Smiths from

their home.    Plaintiffs have not explained why they were prevented

from fully and fairly litigating the issue of whether the eviction

was proper when Plaintiffs were aware that their debt was allegedly

discharged on June 1, 2016.

       In fact. Plaintiffs, in their Motion for Indicative Ruling,

recognize that they had such knowledge and ability to fully and

fairly litigate this point: "Clearly Defendants                  knew or should

have   known   that    the     Trustee    had   objected    to     Claim    #10    of

Countrywide Home Loans, Inc., Banrk. Dkt. #588; and on March 11,

2013 [sic] Judge Dalis issued an Order disallowing Claim # 10,

Bankr. Dkt. #603. . . . Consequently, in the present case, the
 Case 2:15-cv-00070-LGW-RSB Document 106 Filed 12/04/18 Page 8 of 9



Bankruptcy Court's disallowance in 2013 of the claim #10 rendered

the subject lien void under 11 U.SC. [sic] § 506(d) upon the Smiths

discharge June 1, 2016."           Dkt. No. 99 at 10.           The quoted language

shows that Plaintiffs were aware, or should have been aware, of

the evidence that allegedly shows that the subject lien was voided

upon discharge, and thus discharged.                 Therefore, Plaintiffs admit

that they had, or should have had, knowledge that the subject debt

was discharged ^'upon the Smiths' discharge June 1, 2016."                            Id.

For this reason. Plaintiffs' Motion is due to be DENIED.
                                                                   f*'-'




       Finally, the new evidence does not change the results of the

two Orders Plaintiffs identify, dkt. nos. 70, 84. Regarding dkt.

no.    70,    there     the    Court   denied       Plaintiffs'    motion      to    stay

dispossession.        The Court found that the entity evicting the Smiths

was properly relieved from the automatic stay.                    Dkt. No. 70 at 1-

2.    The reasoning of that Order is not affected by the new evidence,

and Plaintiffs have neither argued nor shown that it is.                           Turning

to dkt. no. 84, the new evidence presented by Plaintiffs, again,

does    not    affect    the    reasoning      or    conclusions       of    the   Order.

Plaintiffs have not described which of the numerous determinations


should come out differently in light of the new evidence.                             The

Court finds that none of the determinations made by the Court in

its    Order,    dkt.    no.    84,    would    be    changed     when      taking   into

consideration the new evidence Plaintiffs presented in the present

Motion.       Accordingly, Plaintiffs' Motion is due to be DENIED.


                                          8
               Case 2:15-cv-00070-LGW-RSB Document 106 Filed 12/04/18 Page 9 of 9




                                            CONCLUSION


                   For the foregoing reasons, Plaintiffs' Motion for Indicative

              Ruling, dkt. no. 99, is DENIED.

                  SO ORDERED, this 3rd day of December, 2018.




                                               HON. LISA GODBBY WOOD, JUDGE
                                               UNITED STATES DISTRICT COURT
                                               SOUTHERN   DISTRICT OF GEORGIA




A0 72A
(Rev. 8/82)
